          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DAVID ZDRAVETZ EVDOKIMOW,                       No. 4:21-CV-00261

                     Petitioner,                    (Judge Brann)

          v.

    CLAIR DOLL, et al.,

                     Respondents.

                                   MEMORANDUM OPINION

                                      FEBRUARY 26, 2021

I.      BACKGROUND

        David Zdravetz Evdokimow, currently a detainee in the custody of the United

States Department of Homeland Security, Immigration and Customs Enforcement

(ICE), filed this emergency 28 U.S.C. § 2241 petition, raising three distinct claims.1

First, Evdokimow contends that his detention is unlawful, as his Final

Administrative Removal Order (FARO) is defective; he thus seeks an order from

this Court that vacates the FARO and orders Evdokimow released from ICE

custody.2 Second, Evdokimow argues that his continued detention without a bond

hearing violates the Fifth Amendment’s Due Process Clause.3 Finally, Evdokimow

asserts that, in light of the COVID-19 pandemic, his continued detention violates his



1
     Doc. 1.
2
     Id. at 16-22.
3
     Id. at 22-24.
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 2 of 23




due process rights under the Fifth Amendment, as his detainment constitutes

prohibited punishment and amounts to deliberate indifference to his serious medical

needs.4 He alleges that, in addition to being sixty years of age, he has a chronic

vitamin D deficiency, which renders him immunocompromised, and suffers from

idiopathic balanitis,5 all of which allegedly renders him more vulnerable to serious

illness or death should he contract COVID-19.6

        Upon receipt of Evdokimow’s emergency § 2241 petition, the Court directed

the Government to file a response.7 The Government submitted a timely response

and argues that Evdokimow’s petition should be dismissed in part and denied in part

because: (1) this Court lacks jurisdiction to consider Evdokimow’s challenges to his

order of removal;8 (2) under the relevant statutes and binding Supreme Court

precedent, his continued detention without a bond hearing is constitutional;9 and (3)

his conditions of confinement do not violate the Constitution.10 The matter is now

ripe for disposition and, for the reasons discussed below, the petition will be

dismissed in part and denied in part.




4
     Id. at 24-30.
5
     “Balanitis is inflammation of the glans penis; it is usually associated with phimosis.” Hummer
     v. Wilkie, No. 17-1269, 2019 WL 205046, at *2 (Vet. App. Jan. 16, 2019) (internal quotation
     marks omitted).
6
     Doc. 1 at 11-12.
7
     Doc. 2.
8
     Doc. 3 at 34.
9
     Id. at 35-43.
10
     Id. at 43-58.
                                                  2
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 3 of 23




        A.     Evdokimow’s Removal Proceedings

        Evdokimow is a citizen of both Bulgaria and Sweden, and was admitted to the

United States in 1992 under a J-1 visa for medical training, before his visa was

changed to an O-1 visa in 2000, which permitted Evdokimow to work in the United

States as a plastic surgeon.11 In 2015, Evdokimow was convicted, following a jury

trial, of Conspiracy to Defraud the United States, in violation of 18 U.S.C. § 371,

four counts of Personal Income Tax Evasion, and three counts of Corporate Tax

Evasion, all in violation of 26 U.S.C. § 7201.12 In 2017, the United States District

Court for the District of New Jersey sentenced Evdokimow to 36 months’

imprisonment.13 Evdokimow served his term of imprisonment and was released to

ICE custody on December 14, 2020.14

        Prior thereto, on August 24, 2020, the Department of Homeland Security

(DHS) issued a Notice of Intent to Issue a FARO against Evdokimow, charging that

he was removable as an immigrant convicted of an aggravated felony.15 DHS

ultimately issued the FARO on December 11, 2020.16 Evdokimow appealed the

FARO to the United States Court of Appeals for the Third Circuit, and that court

issued a temporary stay of removal on February 3, 2021; that stay is still in place.17


11
     Id. at 2.
12
     United States v. Evdokimow, 1:14-CR-00601-NLH-1 (D.N.J., ECF No. 84).
13
     Id., ECF No. 109.
14
     Doc. 1 at 2.
15
     Doc. 3-1 at 3-5.
16
     Id. at 11-13.
17
     Doc. 1 at 3.
                                              3
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 4 of 23




Evdokimow is currently confined at York County Prison (“York County”) pending

his removal from the country.18

        B.     Conditions of Confinement

        “At York County, detainees are confined in dormitory-style rooms that, in

ordinary circumstances, contain fifty detainees, with beds spaced approximately two

feet apart.”19 York County has the capacity to house 2,245 individuals and “has

historically often operated near capacity.”20 As of the morning of February 19, 2021,

however, York County housed only 1,341 individuals.21

        York County provides detainees with “daily access to sick calls in a clinical

setting” as well as “onsite medical staff . . . 24 hours a day, 7 days a week with the

ability to admit patients to the local hospital for medical, specialty, or mental health

care.”22 Since the start of the pandemic, York County has taken several measures to

mitigate the threat of COVID-19 within the facility. During intake, all new detainees

are tested for COVID-19 antibodies; any detainees who do “not test positive for

COVID-19 antibodies . . . are provided a laboratory nasal swab test.”23 Moreover,

during intake medical screenings, detainees are assessed for fever and respiratory

illness and are asked whether, in the past fourteen days, they have had close contact



18
     Id. at 2.
19
     Kilikpo v. Doll, No. 4:20-CV-00902, 2020 WL 3498172, at *2 (M.D. Pa. June 29, 2020).
20
     Doc. 3-1 at 68.
21
     Id.
22
     Id. at 71, 73.
23
     Id. at 69.
                                               4
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 5 of 23




with a person infected with COVID-19 or have traveled through areas with sustained

community transmission.24

        All arriving detainees are housed within a cohorted25 section of the prison with

other new arrivals and observed for COVID-19 symptoms for a minimum of

fourteen days.26 All detainees who are suspected of being infected with COVID-19

are placed in isolation, where they are tested. If the detainee tests positive for

COVID-19, he or she remains isolated and is treated in accordance with Centers for

Disease Control and Prevention (CDC) guidelines.27 If the detainee’s condition

deteriorates, he or she is referred to a local hospital.28

        In cases of known exposure to a person with confirmed COVID-19,

“asymptomatic detainees are placed in quarantine with restricted movement for the

duration of the most recent incubation period (a minimum of 14 days after most

recent exposure to an ill detainee, but in most cases lasting up to 21 days) and are

monitored daily for fever and symptoms of respiratory illness.”29 During quarantine,

detainees are housed with other detainees who were likewise exposed to a person

with COVID-19 but who are also asymptomatic.30 Detainees who develop fever



24
     Id.
25
     “Cohorting is an infection-prevention strategy which involves housing detainees together who
     may have or were or could have been exposed to a person with an infectious organism but are
     asymptomatic.” Id. at 69-70.
26
     Id. at 69.
27
     Id.
28
     Id.
29
     Id. at 70.
30
     Id.
                                                  5
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 6 of 23




and/or respiratory illness are referred to a medical provider for evaluation.31

Quarantine is discontinued when the 14-to-21-day incubation period completes with

no new cases.32

        York County also provides inmates with soap, water, “hard surface

disinfectant, and heavy-duty non-acid washroom cleaner in every housing unit at the

prison.”33 Each detainee is issued a bar of soap for use, which is “immediately”

replaced upon exhaustion, and “open access to some of approximately 670-bathroom

sinks and wash areas within . . . York County . . . for hand washing and personal

hygiene.”34 All sinks and wash areas have additional soap available.35 Hand sanitizer

is available for staff but, for security purposes, is not provided to detainees.36 “High

traffic and contact areas . . . are cleaned and disinfected repeatedly throughout the

day, at least four times a day. . . . [and s]pray bottles of cleaning solution are kept

near every common area phone. Detainees can also ask for cleaning supplies for their

room at any time. The facility administration is encouraging both staff and the

general population to use these tools often and liberally.”37 Medical personnel




31
     Id.
32
     Id.
33
     Id. at 71.
34
     Id.
35
     Id.
36
     Id. The CDC recommends the use of alcohol-based hand sanitizer only “[i]f soap and water
     are not readily available.” Centers for Disease Control and Prevention, How to Protect
     Yourself and Others, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
     sick/prevention.html (last visited Feb. 22, 2021).
37
     Doc. 3-1 at 72.
                                                   6
           Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 7 of 23




“conduct roving temperature checks throughout the facility to monitor for COVID-

19 symptoms.”38

         Detainees have been provided protective masks to help prevent the spread of

COVID-19:

         All detainees and inmates were first issued surgical masks to wear on
         or about April 7, 2020. All detainees and inmates were issued a second
         surgical mask on or about April 14, 2020. Detainees and inmates are
         required to wear their issued mask anytime they are out of their cell. In
         all “dormitory” housing areas, detainees and inmates must wear masks
         when not sleeping. If they can wear the mask while sleeping it is
         preferred, but not mandatory. The detainee or inmate may remove the
         mask to eat, take drinks, and to shower. All inmates and detainees must
         wear their mask during recreation. These surgical masks are made by
         prison industries workers and are laundered at least once a week. One
         mask will be placed in their laundry bag and sent out in accordance with
         the housing unit’s normal laundry schedule. All detainees and inmates
         are not permitted to wash their own masks. Detainees and inmates must
         follow all directions concerning the donning and doffing of masks.
         These directions were provided to each inmate when they received their
         mask. Detainees on isolation status are required to wear a N-95 mask
         when they leave a cohorted housing unit. . . . Additionally, any
         detainees being transported to a hospital or outside medical
         appointment or as directed by . . . medical staff, are required to wear a
         surgical mask. Detainees and inmates were instructed to wash their
         hands thoroughly before touching the mask.39

Detainees who refuse to wear a mask are removed from their housing unit and placed

in an isolated cell.40

         York County has also taken steps to protect the prison from outside exposure.

York County now screens all staff and vendors when they enter the facility,


38
     Id. at 75.
39
     Id. at 74.
40
     Id.
                                            7
           Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 8 of 23




including the use of body temperature checks,41 and requires that all staff or

personnel entering the facility wear an N-95 mask and safety glasses or face

shields.42 Any staff or venders who present symptoms of COVID-19 are denied

access to York County.43 York County also offers voluntary COVID-19 testing to

staff members.44 The facility further limits contact between detainees and their

visitors by permitting only telephonic or video contact or non-contact legal visits in

the facility’s visitation room.45

         Since March 2020, there have been 264 confirmed cases of COVID-19 among

ICE detainees at York County.46 However, as of the morning of February 19, 2021,

“there were zero ICE detainees who tested positive for COVID-19 housed in

isolation under medical observation consistent with CDC guidelines.”47

II.      DISCUSSION

         The Government argues that Evdokimow’s petition should be dismissed or

denied because: (1) this Court lacks jurisdiction to consider Evdokimow’s

challenges to his FARO;48 (2) under the relevant statutes and binding Supreme Court




41
      Id. at 72.
42
      Id. at 74.
43
      Id. at 72.
44
      Id.
45
      Id.
46
      Id. at 73.
47
      Id.
48
      Doc. 3 at 34.
                                          8
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 9 of 23




precedent, his continued detention without a bond hearing is constitutional;49 and (3)

his conditions of confinement do not violate the Constitution.50

        A.    Whether This Court has Jurisdiction to Consider a Challenge to an
              Order of Removal

        First, Evdokimow challenges the legitimacy of his FARO, as he asserts that

the FARO was not timely served upon him as required by law and is substantively

defective because his offense of conviction does not qualify as an aggravated

felony.51 Regardless of the potential merit of Evdokimow’s arguments, the Court

concludes that it does not have jurisdiction to consider this claim.

        With respect to whether this Court has jurisdiction to consider Evdokimow’s

challenge to his FARO, “[f]ederal courts are not courts of general jurisdiction” and

“have only the power that is authorized by Article III of the Constitution and the

statutes enacted by Congress.”52 In that respect, the REAL ID Act of 2005 “made

petitions for review filed with the court of appeals the ‘sole and exclusive means for

judicial review of’ most orders of removal, . . . [and] expressly eliminated district

courts’ habeas jurisdiction over removal orders.”53 The relevant statute further

provides that “no court shall have jurisdiction to hear any cause or claim by or on

behalf of any alien arising from the decision or action by the Attorney General to


49
     Id. at 35-43.
50
     Id. at 43-58.
51
     Doc. 1 at 16-22.
52
     Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986).
53
     Jordon v. Attorney Gen. of U.S., 424 F.3d 320, 326 (3d Cir. 2005) (quoting 8 U.S.C.
     § 1252(a)(5)).
                                                 9
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 10 of 23




commence proceedings, adjudicate cases, or execute removal orders against any

alien under this chapter.”54

        In this claim, Evdokimow challenges the FARO and its execution by the

Government, including alleged deficiencies in its service.55 Thus, on its face, the

statutory language referenced above divests this Court of jurisdiction to consider

Evdokimow’s petition as it relates to his challenge to the legitimacy of the FARO.

Rather, the appropriate court before which to challenge the FARO is the Third

Circuit.56 Accordingly, Evdokimow’s claim related to the validity of his FARO must

be dismissed without prejudice.57

        B.      Whether Evdokimow’s Challenge to his Continued Detention
                Without a Bond Hearing is Premature

        Evdokimow next asserts that he should be released from custody because

detention beyond the post-removal period is unlawful and constitutes a violation of

the Fifth Amendment’s Due Process Clause.58 It is undisputed that the FARO issued

to Evdokimow on December 11, 2020 constitutes a final removal order.59

        The detention of individuals subject to a final removal order is governed by 8

U.S.C. § 1231, which provides that the Government “shall remove the alien from


54
     8 U.S.C. § 1252(g).
55
     Doc. 1 at 16-22.
56
     Notably, Evdokimow has filed a challenge to his removal with the Third Circuit. See
     Evdokimow v. Att’y Gen. U.S., No. 20-2951 (3d Cir. 2020).
57
     See Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 119 (3d Cir. 2019) (noting that claims “should
     be dismissed without prejudice [if] the District Court lack[s] jurisdiction”).
58
     Doc. 1 at 22-24.
59
     See id. at 22-23; Doc. 3 at 35-38.
                                                 10
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 11 of 23




the United States within a period of 90 days” of, as relevant here, the date the order

of removal becomes administratively final.”60 “During the removal period, the

[Government] shall detain the alien.”61

        Moreover, in Zadvydas vs. Davis,62 the United States Supreme Court

determined that, even after the expiration of the 90-day removal period, the

Government may continue to detain an individual for “a period reasonably necessary

to bring about the alien’s removal from the United States.”63 The Supreme Court

determined that “once removal is no longer reasonably foreseeable, continued

detention is no longer authorized by statute”64 and that six months constitutes a

“presumptively reasonable period of detention.”65 Thus, if at the conclusion of the

six-month period, a detainee provides good reason to believe that there is no

significant likelihood of deportation in the reasonably foreseeable future, the burden

shifts to the Government to “respond with evidence sufficient to rebut that

showing.”66 Only if a court “determine[s] that there is no significant likelihood of

removal in the reasonably foreseeable future” is release from custody warranted.67




60
     8 U.S.C. §§ 1231(a)(1)(A), (B).
61
     8 U.S.C. § 1231(a)(2).
62
     533 U.S. 678 (2001).
63
     Id. at 688.
64
     Id. at 697.
65
     Id. at 701.
66
     Id.
67
     Id.
                                          11
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 12 of 23




        As Evdokimow acknowledges, the FARO was issued on December 11, 2020,

meaning that the 90-day removal period expires on March 11, 202168 and, thus, the

Government must detain him until that date. Moreover, even if Evdokimow’s

detention exceeds the ninety-day removal period, his detention may continue for an

additional six months, if it is “reasonably necessary” to effectuate removal, or he

may be released with applicable conditions of supervision.69 Because Evdokimow

brought this claim before the expiration of the 90-day removal period—and the

presumptively reasonable six month removal period established in Zadvydas—the

petition is premature and must be dismissed without prejudice.70 Evdokimow may

refile this claim should his detention continue beyond the legal detention period.71

        C.      Whether Evdokimow’s Continued Detention During COVID-19 is
                Unconstitutional

        Finally, the Court turns to Evdokimow’s only cognizable claim—his assertion

that his continued detention during the COVID-19 pandemic violates the United

States Constitution.72 Specifically, Evdokimow asserts that, because of his age and


68
     See Doc. 1 at 23 (“Here, the putative Final Order was issued on December 11, 2020. The 90-
     day removal period will expire on March 11, 2020”).
69
     Zadvydas, 533 U.S. at 689.
70
     See Guerra v. Doll, No. 1:20-CV-0594, 2020 WL 4284123, at *2 (M.D. Pa. July 27, 2020)
     (collecting cases that conclude petitions filed during removal period are premature).
71
     Even if the Third Circuit’s stay of removal effectively stayed the removal period, the Third
     Circuit has recognized that the “removal period . . . begin[s] when this Court decides [the]
     petition for review and the stay is lifted” and, accordingly, “any challenge to [a] post-removal
     order detention is premature” if filed while a stay of removal is in effect. Taylor v. Att’y Gen.
     of U.S., 241 F. App’x 6, 9 (3d Cir. 2007). Therefore, even if the removal period has not yet
     begun, Evdokimow’s challenge remains premature, given that he has not been in ICE custody
     beyond the six-month period provided for in Zadvydas.
72
     Doc. 1 at 24-30.
                                                   12
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 13 of 23




physical conditions, he is more vulnerable to serious illness or death from COVI-

19.73 Those risk factors, combined with Evdokimow’s conditions of confinement

and Respondents’ purported failure to provide safe and adequate housing conditions,

allegedly constitute cruel and unusual punishment and deliberate indifference in

violation of the Fifth Amendment.74

                1.     Conditions of Confinement

        With respect to Evdokimow’s claim that conditions at York County violate

the Constitution, he must demonstrate that his conditions of confinement “amount

to punishment of the detainee.”75 “To determine whether challenged conditions of

confinement amount to punishment, this Court determines whether a condition of

confinement is reasonably related to a legitimate governmental objective; if it is not,

[the Court] may infer that the purpose of the governmental action is

[unconstitutional] punishment.”76 The Third Circuit “further instructs that [courts

must] consider the totality of the circumstances of confinement, including any

genuine privations or hardship over an extended period of time, and whether

conditions are (1) rationally related to their legitimate purpose or (2) excessive in

relation to that purpose.”77




73
     Id. at 24-25.
74
     Id. at 25-29.
75
     Bell v. Wolfish, 441 U.S. 520, 535 (1979).
76
     E. D. v. Sharkey, 928 F.3d 299, 307 (3d Cir. 2019) (internal quotation marks omitted).
77
     Hope v. Warden York Cty. Prison, 972 F.3d 310, 326 (3d Cir. 2020).
                                                13
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 14 of 23




        In assessing whether a governmental interest is legitimate, the Supreme Court

has not “detail[ed] the precise extent of the legitimate governmental interests that

may justify conditions or restrictions of pretrial detention.”78 However, the Supreme

Court has recognized that ensuring detainees’ presence at hearings, along with “the

effective management of the detention facility once the individual is confined”

constitute legitimate governmental interests.79 Similarly, the Government has a

legitimate interest in “protecting the public from harm”80 and “in reducing the flight

risk posed by prisoners facing removal.”81

        Viewed under this standard, the Court concludes that Evdokimow’s

conditions of confinement do not amount to unconstitutional punishment. First, it is

beyond cavil that the Government has a legitimate governmental interest in

preventing Evdokimow from absconding and avoiding removal and in ensuring that

he appears at his removal proceedings. Second, Evdokimow’s continued

confinement is reasonably related to that legitimate governmental interest, as it

guarantees that Evdokimow will attend his deportation proceedings.

        Although there are other methods that may help ensure that Evdokimow

complies with deportation proceedings, detainment is the only method that

guarantees the fulfillment of the Government’s goal. Moreover, the relevant question



78
     Bell, 441 U.S. at 540.
79
     Id.
80
     Hope, 972 F.3d at 326.
81
     Builes v. Warden Moshannon Valley Corr. Ctr., 712 F. App’x 132, 134 (3d Cir. 2017).
                                             14
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 15 of 23




is not whether there are other, less restrictive methods at the Government’s disposal,

or even whether the Government’s chosen course of action is the wisest or best way

to proceed.82 The only limitation on the Government’s ability to act is that the chosen

course of action be reasonably related to its legitimate goal. Here, that standard is

satisfied.

        The current conditions at York County do not undermine this conclusion. The

Court recognizes that “[p]risons present unique concerns regarding the spread of this

virus; by their very nature, prisons are confined spaces unsuited for ‘social

distancing.’”83 Nevertheless, CDC guidelines specifically contemplate that

individuals will be confined within prisons during the duration of this pandemic.84

More importantly, conditions no longer resemble the “unsanitary, tightly-packed

environments” that led a different court in this District to order the release of ICE

detainees.85 To the contrary, the record reflects that York County has taken proactive




82
     Cf. Bell, 441 U.S. at 539 (“Courts must be mindful that these inquiries spring from
     constitutional requirements and that judicial answers to them must reflect that fact rather than
     a court’s idea of how best to operate a detention facility”); Hope, 972 F.3d at 328 (“We also
     reject—as contrary to Supreme Court precedent and federal statute—the District Court’s view
     that, because the Government has means other than detention to effectuate the INA’s
     provisions for exclusion or expulsion of aliens, Petitioners’ civil detention cannot be rationally
     related to a legitimate government purpose”).
83
     Verma v. Doll, No. 20-CV-14, 2020 WL 1814149, at *4 (M.D. Pa. Apr. 9, 2020).
84
     See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
     Correctional and Detention Facilities, Centers for Disease Control and Prevention,
     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
     correctional-detention.html (last visited Feb. 24, 2021).
85
     Thakker v. Doll, 451 F. Supp. 3d 358, 370 (M.D. Pa. 2020).
                                                  15
         Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 16 of 23




measures to prevent or limit the spread of COVID-19 within the facility and to

ensure the health of its detainees.

        First, although York County does not permit the type of social distancing that

individuals may undertake in their homes, the facility has removed many detainees

and is now operating far below its historical capacity: as of February 19, York

County was operating at under sixty percent capacity.86 Accordingly, there may now

only be 30 individuals in a room, rather than 50 as before.

        Second, York County is taking significant measures to sanitize the detainees’

environment, as well as prevent the introduction or spread of COVID-19 within the

facility. All new detainees who enter York County are tested for COVID-19

antibodies, and any detainees who do “not test positive for COVID-19 antibodies . .

. are provided a laboratory nasal swab test.”87 Moreover, during intake medical

screenings, detainees are assessed for fever and respiratory illness and are asked

whether, in the past fourteen days, they have had close contact with a person infected

with COVID-19 or have traveled through areas with sustained community

transmission.88

        If a detainee tests positive for COVID-19, he or she remains isolated and is

treated in accordance with CDC guidelines.89 If the detainee’s condition deteriorates,



86
     Doc. 3-1 at 68.
87
     Id. at 69.
88
     Id.
89
     Id.
                                          16
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 17 of 23




he or she will be referred to a local hospital.90 In cases of known exposure to a person

with confirmed COVID-19, “asymptomatic detainees are placed in quarantine with

restricted movement for the duration of the most recent incubation period . . . and

are monitored daily for fever and symptoms of respiratory illness.”91 Detainees who

develop fever and/or respiratory illness are referred to a medical provider for

evaluation.92 The quarantine is discontinued when the 14-to-21-day incubation

period completes with no new cases.93

        York County also provides inmates with soap, water, and disinfectant.94 Hand

sanitizer is available for staff and high traffic and contact areas are cleaned and

disinfected repeatedly throughout the day.95 York County has provided all inmates

with surgical masks that they are to wear at nearly all times, while staff and inmates

in isolation must wear N-95 masks.96 The facility has also taken steps to prevent

COVID-19 from entering the facility from outside: all staff and vendors are screened

when they enter the facilities, including with body temperature checks, and meetings

with visitors are non-contact only.97




90
     Id.
91
     Id. at 70.
92
     Id.
93
     Id.
94
     Id. at 71.
95
     Id. at 71-72.
96
     Id. at 74.
97
     Id. at 72.
                                          17
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 18 of 23




         Third, York County implemented medical procedures to ensure that sick

detainees are promptly tested for COVID-19 and, if necessary, quarantined and

treated.98 Moreover, medical staff “conduct roving temperature checks throughout

the facility to monitor for COVID-19 symptoms.”99

         The sum of these measures ensures that Evdokimow’s conditions of

confinement are not unconstitutionally overcrowded or unsanitary. Indeed, the

measures have been effective at curbing the introduction or spread of COVID-19 in

York County; since the start of the pandemic, there have been 264 cases of COVID-

19 among ICE detainees are York County, but as of February 19, there was not a

single detainee who was COVID-19 positive, and none were housed in isolation with

a suspected case of COVID-19.100

         Even courts that previously determined that the conditions of confinement at

York County violated the Fifth Amendment have reconsidered in light of new

procedures put in place since the beginning of the pandemic, emphasizing that

“[c]onsidering the drastic changes put into effect at [York County], and the evidence

that they are able to effectively control transmission from COVID-positive inmates,

. . . the improved conditions therein do not negate the Government’s legitimate

interest in detention.”101



98
      Id. at 69.
99
      Id. at 75.
100
      Id. at 73.
101
      Thakker v. Doll, 456 F. Supp. 3d 647, 657 (M.D. Pa. 2020).
                                                 18
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 19 of 23




         The Court’s decision today is also in accord with a decision of the Third

Circuit in August 2020 that vacated a district court’s determination that conditions

of confinement at York County were unconstitutional.102 In that decision, the Third

Circuit analyzed conditions at York County that, at the time, were similar to the

conditions as they exist today, although arguably less safe because the facility did

not have the ability to test all new incoming detainees.103 After reviewing those

conditions, the Third Circuit determined that, “[c]onsidering all the responsive

measures specifically implemented to detect and to prevent spread of the virus, the

challenges of facility administration during an unprecedented situation, and the

purposes served by detention—Petitioners did not show a substantial likelihood of

success on their claim that the conditions of their confinement constitute

unconstitutional punishment.”104

         In sum, the record reflects that detainees at York County receive adequate

protection from COVID-19. Moreover, Evdokimow’s detention is reasonably

related to several of ICE’s legitimate goals, and his conditions of confinement

therefore do not amount to punishment in violation of the Constitution. Accordingly,

Evdokimow’s claim related to his conditions of confinement will be denied.




102
      Hope, 972 F.3d at 317-19.
103
      See id. at 327-28 (detailing conditions of confinement at York County as of August 2020).
104
      Id. at 329.
                                                   19
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 20 of 23




                2.     Deliberate Indifference

         Although it is not entirely clear from his petition, it is possible that

Evdokimow is attempting to raise a claim for deliberate indifference to his medical

needs.105 The Constitution “prohibits any punishment which violates civilized

standards and concepts of humanity and decency.”106 When applied to allegations of

inadequate medical care, prison officials violate the Fifth Amendment “when they

exhibit deliberate indifference to serious medical needs of prisoners.”107 That

“standard requires deliberate indifference on the part of prison officials and [that]

the prisoner’s medical needs be serious.”108 As to the serious medical needs

requirement, “[t]he detainee’s condition must be such that a failure to treat can be

expected to lead to substantial and unnecessary suffering, injury, or death.”109

         Deliberate indifference is demonstrated where “the custodial officials ‘knew

or should have known’ of [a] strong likelihood” of unnecessary suffering, injury, or

death.110 Thus, “there can be no reckless or deliberate indifference to that risk unless

there is something more culpable on the part of the officials than a negligent failure

to recognize [such] high risk”111 “Therefore, the ‘should have known’ element . . .



105
      See Doc. 1 at 26 (noting that prisons must provide detainees with medical care); id. at 29
      (asserting that Respondents have acted with deliberate indifference).
106
      Thomas v. Tice, 948 F.3d 133, 138 (3d Cir. 2020) (internal quotation marks omitted).
107
      Woloszyn v. Cty. of Lawrence, 396 F.3d 314, 320 (3d Cir. 2005) (internal quotation marks
      omitted).
108
      Id. (brackets, ellipsis, and internal quotation marks omitted).
109
      Id.
110
      Id.
111
      Id.
                                                     20
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 21 of 23




connotes something more than a negligent failure to appreciate the risk . . . presented

[to] a particular detainee, though something less than subjective appreciation of that

risk.”112 “[T]he risk of . . . injury must not only be great, but also sufficiently apparent

that a lay custodian’s failure to appreciate it evidences an absence of any concern

for the welfare of his or her charges.”113

         In light of the measures that York County has taken to protect its detainees,

the Court concludes that Evdokimow has failed to establish that prison officials have

exhibited deliberate indifference to his medical needs. Although COVID-19 presents

a serious medical issue, as detailed above, the facility has taken significant steps to

curb the introduction or spread of COVID-19 and to contain and treat those who may

become infected with the virus. The Court again notes that, as of February 19, 2021,

there was not a single detainee at York County who was infected with COVID-19

or in isolation for a suspected COVID-19 infection.114

         Those safety measures—and their efficacy—demonstrate that York County

recognizes the significant threat that COVID-19 poses to its detainees and has taken

responsible steps to protect them. Under such circumstances, it cannot be said that

Respondents have been deliberately indifferent to Evdokimow’s health, safety, or

medical needs, and there certainly is no “evidence [of] an absence of any concern




112
      Id.
113
      Id.
114
      Doc. 3-1 at 73.
                                             21
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 22 of 23




for the welfare of [York County’s] charges.”115 To the contrary, York County has

“quickly and effectively implemented the guidelines published by the CDC such that

[it has] stymied any potential outbreak within [its] walls . . . and [any COVID-19

outbreak at York County] appears to have been effectively contained.”116 As another

colleague in this District aptly stated in a recent opinion: “There is no perfect

solution to preventing the spread of COVID-19 in detention facilities, but York

County Prison officials have taken reasonable steps to limit the spread throughout

its facility. [Petitioner therefore] has not established a conscious disregard for the

risk posed by COVID-19.”117

         Of perhaps equal significance to the steps that York County has taken in

response to the pandemic is the fact that there is no evidence that Evdokimow’s

medical “condition [is] such that a failure to treat can be expected to lead to

substantial and unnecessary suffering, injury, or death.”118 Evdokimow is sixty years

of age and, while the risk of illness or death from a COVID-19 infection increases

with one’s age, Evdokimow’s age does not put him with the group of especially

vulnerable individuals, which is generally considered to start around the age of 65.119



115
      Woloszyn, 396 F.3d at 320.
116
      Thakker, 456 F. Supp. 3d at 660.
117
      Verma, 2020 WL 1814149, at *6.
118
      Woloszyn, 396 F.3d at 320.
119
      See Coronavirus Disease 2019 (COVID-19): People at Increased Risk, Older Adults, Centers
      for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
      precautions/older-adults.html (last visited Feb. 24, 2021) (noting that risk of death rises
      markedly at the age of 65, with the risk of death being 1,100 times higher than it is for
      individuals between the ages of 5 and 17).
                                                  22
          Case 4:21-cv-00261-MWB Document 4 Filed 02/26/21 Page 23 of 23




Moreover, although Evdokimow asserts that he suffers from a Vitamin D deficiency

and balanitis,120 there is no evidence in the record that these conditions increase the

risk posed to Evdokimow by COVID-19, and the CDC does not list these conditions

as ones that place an individual at an increased risk from the virus.121 In the absence

of any underlying condition that would render Evdokimow especially susceptible to

serious complications from COVID-19, it is difficult to conclude that he is at serious

medical risk, let alone that Respondents have been deliberately indifferent to that

risk. Accordingly, any claim for deliberate indifference must also be denied.

III.     CONCLUSION

         For the foregoing reasons, Evdokimow’s 28 U.S.C. § 2241 petition will be

dismissed in part and denied in part.

         An appropriate Order follows.


                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




120
      Doc. 1 at 25.
121
      See Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions, Centers
      for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
      precautions/people-with-medical-conditions.html (last visited Feb. 24, 2020).
                                                  23
